                     Case 14-51148        Doc 86     Filed 10/17/18     Page 1 of 4



(8/2017)                    UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA
                                WINSTON SALEM DIVISION

In re:                                                       Case No. 14-51148
      GREGORY JOHN STOUT                                     Judge Catharine R. Aron
      DONNA NORMAN STOUT
              Debtor(s)
SSN(1) XXX-XX-0597 SSN(2)
XXX-XX-0704


           CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Kathryn L. Bringle, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

           1) The case was filed on 10/17/2014.

           2) The plan was confirmed on 01/13/2015.

           3) The case was completed on 06/25/2018.

           4) Number of months from filing to last payment: 44.

           5) Number of months case was pending: 48.

           6) All checks distributed by the trustee relating to this case have cleared the bank.




                                               Page 1 of 4
                                                14-51148
                  Case 14-51148        Doc 86      Filed 10/17/18         Page 2 of 4




Receipts:

        Total paid by or on behalf of the debtor            $69,040.00
        Less amount refunded to debtor                      $14,429.41

NET RECEIPTS:                                                                                 $54,610.59


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,300.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $3,617.49
    Other                                                                  $71.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $7,988.49

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AFFILIATED MANGEMENT SERVICES Unsecured          108.00        108.00             NA            0.00       0.00
ALERE TOXICOLOGY               Unsecured          14.00         14.00             NA            0.00       0.00
AMSOL PHYSICIANS OF ELKIN      Unsecured         262.02        262.02             NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC    Unsecured            NA          12.00           12.00         12.00        0.00
ASHLEY FUNDING SERVICES LLC    Unsecured            NA          12.00           12.00         12.00        0.00
ASHLEY FUNDING SERVICES LLC    Unsecured            NA          14.00           14.00         14.00        0.00
BRANCH BANKING & TRUST COMPA Secured         17,509.07     17,109.07             0.00      3,655.80        0.00
BRANCH BANKING & TRUST COMPA Secured                NA       4,478.32          538.93        538.93        0.00
CAPITAL BANK                   Unsecured         800.00        800.00             NA            0.00       0.00
CAR CARE AUTO SALES INC        Secured        8,000.00       6,636.08        6,154.70      6,154.70     778.13
CELLIGENT DIAGNOSTICS          Unsecured          36.47         36.47             NA            0.00       0.00
CLEARSPRING LOAN SERVICES INC. Unsecured      6,476.62       6,476.62             NA            0.00       0.00
CORNERSTONE HEALTH CARE        Unsecured         133.83        133.83             NA            0.00       0.00
DIANON SYSTEMS                 Unsecured         134.00        134.00             NA            0.00       0.00
DISH NETWORK                   Unsecured         301.80        301.80             NA            0.00       0.00
FEDERAL NATIONAL MORTGAGE AS Secured                NA       5,481.21          659.62        659.62        0.00
FEDERAL NATIONAL MORTGAGE AS Secured         76,547.86     78,903.80             0.00     16,344.80        0.00
FORSYTH EMERGENCY SERVICES     Unsecured         154.00        154.00             NA            0.00       0.00
HUGH CHATHAM MEMORIAL HOSPIT Unsecured        5,059.57     13,560.23         2,613.29      2,613.29        0.00
KROSS LIEBERMAN & STONE        Unsecured         255.91        255.91          255.91        255.91        0.00
LABCORP (LABORATORY CORPORAT Unsecured           150.00        150.00             NA            0.00       0.00
LOWES                          Unsecured          52.90         52.90             NA            0.00       0.00
NORTH CAROLINA BAPTIST HOSPITA Unsecured      1,367.60       1,367.60             NA            0.00       0.00
NORTHWEST EAR, NOSE, THROAT    Unsecured         373.29        373.29             NA            0.00       0.00
NOVANT HEALTH                  Unsecured         250.00        769.79          769.79        769.79        0.00
OPTIMUM OUTCOMES               Unsecured          16.00         16.00             NA            0.00       0.00
PIEDMONT IMAGING               Unsecured         100.00        100.00             NA            0.00       0.00
PIEDMONT TRIAD ANESTHESIA      Unsecured           0.00        763.51          763.51        763.51        0.00
PORTFOLIO RECOVERY ASSOCIATES Unsecured           52.00         52.00             NA            0.00       0.00
PRA RECEIVABLES MANAGEMENT L Unsecured        4,073.00       4,464.56        4,464.56      4,464.56        0.00


                                           Page 2 of 4
                                            14-51148
                 Case 14-51148        Doc 86    Filed 10/17/18           Page 3 of 4




Scheduled Creditors:
Creditor                                    Claim           Claim         Claim         Principal        Int.
Name                              Class   Scheduled        Asserted      Allowed          Paid           Paid
PREFERRED PAIN MANAGMENT      Unsecured         132.26          132.26          NA              0.00         0.00
QUEST DIAGNOSTICS             Unsecured         132.26          132.26          NA              0.00         0.00
REGISTER OF DEEDS             Priority             NA            26.00        52.00           52.00          0.00
REVIVIAL PAIN MANAGEMENT      Unsecured      1,079.60         1,079.60          NA              0.00         0.00
ROBERT G. PETERSON MD         Unsecured         221.94          221.94          NA              0.00         0.00
STERN AND ASSOCIATES, P.A.    Unsecured           0.00             NA           NA              0.00         0.00
WAKE FOREST HEALTH SCIENCES   Unsecured            NA           127.50       127.50          127.50          0.00
WEST FORSYTH FAMILY           Unsecured         189.00          189.00          NA              0.00         0.00
WINSTON NEUROLOGY             Unsecured           0.00             NA           NA              0.00         0.00
WORLD OMNI FINANCIAL CORP     Unsecured           0.00        9,278.85         0.00             0.00         0.00
WORLD OMNI FINANCIAL CORP     Unsecured            NA         9,278.85     9,278.85        9,278.85          0.00
YADKIN COUNTY TAX COLLECTOR   Priority             NA           126.71        12.19           12.19          0.00
YADKIN COUNTY TAX COLLECTOR   Unsecured            NA           114.52       114.52          114.52          0.00
YADKIN MEDICAL ASSOCIATES     Unsecured          50.00           50.00          NA              0.00         0.00
YADKIN RIVER RADIOLOGY PA     Unsecured         646.00          646.00          NA              0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                 Interest
                                                          Allowed                Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00        $20,000.60                     $0.00
      Mortgage Arrearage                                 $1,198.55         $1,198.55                     $0.00
      Debt Secured by Vehicle                            $6,154.70         $6,154.70                   $778.13
      All Other Secured                                      $0.00             $0.00                     $0.00
TOTAL SECURED:                                           $7,353.25        $27,353.85                   $778.13

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                  $0.00                $0.00
       Domestic Support Ongoing                              $0.00                  $0.00                $0.00
       All Other Priority                                   $64.19                 $64.19                $0.00
TOTAL PRIORITY:                                             $64.19                 $64.19                $0.00

GENERAL UNSECURED PAYMENTS:                          $18,425.93           $18,425.93                     $0.00


Disbursements:

       Expenses of Administration                            $7,988.49
       Disbursements to Creditors                           $46,622.10

TOTAL DISBURSEMENTS :                                                                         $54,610.59




                                          Page 3 of 4
                                           14-51148
                   Case 14-51148         Doc 86      Filed 10/17/18      Page 4 of 4




        7) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Kathryn L. Bringle
                                                                      Trustee
xc GREGORY JOHN STOUT
   DONNA NORMAN STOUT
   U.S. BANKRUPTCY ADMIN
   JOHN T ORCUTT
   6616-203 SIX FORKS ROAD
   RALEIGH, NC 27615

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




                                               Page 4 of 4
                                                14-51148
